 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    JOE SAMUELS,                                      No. 2:18-cv-1107-JAM-EFB P
12                       Plaintiff,
13              v.                                      ORDER
14    CHC FACILITY, et al.,
15                       Defendants.
16

17          Plaintiff is a state prisoner proceeding without counsel in an action brought under 42

18   U.S.C. § 1983. The United States Marshal has returned process directed to defendant Seninia.

19   The unexecuted summons states that per the litigation coordinator, CDCR does not have an

20   employee by that name. ECF No. 22.

21          Rule 4(m) of the Federal Rules of Civil Procedure requires that an action be dismissed as

22   to a defendant not served within 90 days after filing the complaint unless the time is enlarged

23   based upon a demonstration of good cause. If plaintiff wishes to pursue this action against

24   defendant Seninia, he must promptly provide new information1 about how to locate this defendant

25   for service of process. If plaintiff’s access to the required information is unreasonably denied or

26   delayed, he may seek judicial intervention.

27
            1
              This may take the form of an alternate spelling of her name, a first name or initial, a
28   physical description, or a different address for service of process.
                                                         1
 1          Accordingly, it is ORDERED that:
 2          1. The Clerk of the Court shall mail plaintiff one form USM-285.
 3          2. Within 30 days from the date this order is served, plaintiff must submit the attached
 4   Notice of Submission of Documents with the completed forms USM-285 providing new
 5   instructions for service of process upon defendant Seninia.
 6          3. Failure to comply with this order or to show good cause for such failure will result in a
 7   recommendation that defendant Seninia be dismissed pursuant to Rule 4(m).
 8   Dated: December 18, 2018.
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
 1

 2

 3

 4

 5

 6

 7                                   UNITED STATES DISTRICT COURT

 8                        FOR THE EASTERN DISTRICT OF CALIFORNIA

 9

10   JOE SAMUELS,                                   No. 2:18-cv-1107-JAM-EFB P

11                      Plaintiff,

12          v.                                      NOTICE OF SUBMISSION OF
                                                    DOCUMENTS
13   CHC FACILITY, et al.,

14                      Defendants.

15

16         Plaintiff hereby submits the following documents in compliance with the court’s order

17   filed ________________:

18

19                  1                     completed USM-285 forms

20

21

22   DATED:

23
                                          ________________________
24                                        Plaintiff
25

26

27

28
                                                    3
